Citation Nr: 0011998	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  95-35 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1973 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The case returns to the Board following a remand to the RO in 
August 1997.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's diabetes mellitus and his period of active duty 
service.  

2.  There is no competent medical evidence showing that the 
veteran's service-connected hypertension caused or aggravated 
the diabetes mellitus.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including diabetes mellitus).  

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   
  
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board notes that the evidence fails to show 
that diabetes mellitus was manifest to a compensable degree 
within one year after the veteran's separation from service.  
Therefore, the presumption of in-service incurrence is not 
applicable.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3). 

In this case, the veteran claims entitlement to service 
connection for diabetes mellitus as directly related to 
service or as secondary to his service-connected 
hypertension.  The evidence does show that the veteran is 
currently diagnosed as having diabetes mellitus.  However, 
there is no competent medical evidence of a nexus between the 
disorder and service.  Medical records from John Guttman, 
M.D., show that the veteran was initially diagnosed as having 
diabetes mellitus in June 1989, four years after his 
separation from service.  Review of the subsequent medical 
records does not reveal any clinical opinion that the 
diabetes is related to his period of active duty.  

In addition, there is no competent medical evidence showing 
that the veteran's hypertension caused or aggravated the 
diabetes mellitus.  In fact, in a July 1998 report, after a 
complete review of the medical evidence of record, a VA 
endocrinologist specifically indicated that hypertension did 
not cause diabetes and that, in the veteran's case, there was 
no evidence to show that hypertension aggravated his 
diabetes.              
 
In June 1996, the veteran submitted a copy of a page from a 
medical text that, in pertinent part, listed diseases 
associated with hypertension, including diabetes.  In 
addition, in August 1997, the veteran submitted a copy of an 
Internet medical article that discussed factors associated 
with hypertension, including diabetes mellitus.  The Board 
acknowledges that, in certain circumstances, medical treatise 
evidence may be sufficient to establish plausibility of a 
claim.  Sacks v. West, 11 Vet. App. 314, 317 (1998); Wallin 
v. West, 11 Vet. App. 509, 513 (1998).  However, the evidence 
submitted indicates only that diabetes, as well as many other 
disorders, is generally associated with hypertension.  It 
makes no statement as to whether hypertension causes or 
aggravates diabetes.  Therefore, the evidence lacks the 
specificity required to render the veteran's claim plausible.  

The Board observes that the veteran himself believes that 
there is a relationship between the diabetes and service.  
For example, in his April 1999 statement, the veteran 
suggests that deterioration of his eyesight and resulting 
eyeglass prescription received in service marked the onset of 
his diabetes.  The veteran also believes, as reflected in 
testimony from the August 1996 hearing, that there is a 
causal or aggravating relationship between hypertension and 
diabetes.  However, the Board emphasizes that there is no 
evidence to show that the veteran is trained in medicine.  
Therefore, he is not competent to offer an opinion on matters 
that require medical knowledge, such as a diagnosis, a 
determination of etiology, or a determination of aggravation.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, his personal opinion as to a relationship between 
diabetes and service or between diabetes and service-
connected hypertension is insufficient to establish a well 
grounded claim.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for diabetes mellitus.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for diabetes mellitus, he should submit competent 
medical evidence showing either that the disorder is related 
to service or that the disorder is related in some way to 
hypertension.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. 
App. at 77-80. 
 

ORDER

Service connection for diabetes mellitus is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

